                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                              4:02-CR-60-5H
                              4:10-CV-195-H

NIGEL CLARKE,                       )
                                    )
     Petitioner,                    )
                                    )
                                    )
                                    )
            v.                      )                 ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
      Respondent.                   )


     This matter is before the court on petitioner’s motion for

reconsideration, [DE #682], asking this court to reconsider its

order of December 14, 2020 denying his motions pursuant to Rule

60(b).

     Courts have generally recognized three grounds for altering

or amending judgments under Federal Rule of Civil Procedure 59(e).

See Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993).

Specifically, courts will alter or amend "an earlier judgment: (1)

to accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to correct

a clear error of law or prevent manifest injustice."             Id. (citing

Weyerhaeuser Corp. v. Koppers Co., 771 F.Supp. 1406, 1419 (D. Md.

1991) and Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626

(S.D. Miss. 1990)).




         Case 4:02-cr-00060-FL Document 695 Filed 03/31/21 Page 1 of 2
     The court, having reviewed defendant’s motion as well as the

record in this matter, finds no reason to alter or amend its prior

order.    Therefore, defendant’s motion [DE #682] is hereby denied.

The clerk is directed to supplement the record on appeal in

accordance with the Fourth Circuit’s order dated February 8, 2021.

         This 30th day of March 2021.



                              _______________________________________
                              MALCOLM J. HOWARD
                              Senior United States District Judge
At Greenville, NC
#26




                                      2


         Case 4:02-cr-00060-FL Document 695 Filed 03/31/21 Page 2 of 2
